Honorable Bill Stubblefield County Attorney Williamson County Georgetown, Texas 78626
Re: Subpoena fees in misdemeanor cases.
Dear Mr. Stubblefield:
You have requested our opinion regarding the assessment of subpoena fees in misdemeanor cases.
Article 53.01 of the Code of Criminal Procedure establishes a schedule of fees to `be allowed the sheriff, or other peace officer performing the same services in misdemeanor cases, to be taxed against the defendant on conviction.' Attorney General Opinion M-184 (1968) held that these were the proper fees to be assessed in misdemeanor cases, and we are fully in agreement with that conclusion. Article 1029 of the Code of Criminal Procedure is applicable to felony cases, while article 3933a, V.T.C.S., clearly relates to fees in civil matters. Accordingly, it is our opinion that the assessment of subpoena fees in misdeanor cases is governed by the provisions of article 5o.01 of the Code of Criminal Procedure.
 SUMMARY
The assessment of subpoena fees in misdemeanor cases is governed by the provisions of article 53.01 of the Code of Criminal Procedure.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee